   Case 1:20-mj-00528-TAB Document 1 Filed 07/02/20 Page 1 of 1 PageID #: 1




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION


IN RE: SEARCH WARRANT                           )   CAUSE NO. 1:20-mj-0528
                                                )
                                                )


                                       APPEARANCE


       Comes now, Josh J. Minkler, United States Attorney for the Southern District of Indiana,

by Kelsey L. Massa, Assistant United States Attorney for the Southern District of Indiana, and

enters her appearance as counsel for the United States of America.




                                            Respectfully submitted,

                                            JOSH J. MINKLER
                                            United States Attorney




                                     By:    /s/ Kelsey L. Massa

                                            Kelsey L. Massa
                                            Assistant United States Attorney
                                            Office of the United States Attorney
                                            10 W. Market Street, Suite 2100
                                            Indianapolis, IN 46204-3048
                                            Telephone: (317) 229-2512
                                            Fax: (317) 226-6125
                                            E-Mail: Kelsey.Massa@usdoj.gov
